Citation Nr: 0913916	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar affective disorder/atypical 
depression.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1, 1977 to June 
24, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in July 2002 and December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying service 
connection for an acquired psychiatric disorder.  

In May 2005, the Veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.  The Veteran was scheduled for a 
videoconference hearing before a Veterans Law Judge, 
scheduled for April 21, 2006; however, since the Veteran did 
not report to the scheduled hearing, the request is 
considered withdrawn.  38 C.F.R. § 20.704 (2008).  The 
Veteran was also rescheduled for a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing), but he cancelled this request in March 2009.  As 
such, this Board hearing request is also deemed withdrawn.  
Id. 

In a June 2006 decision, the Board denied the claim at issue, 
that is, service connection for an acquired psychiatric 
disorder.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2007 Order, the Court vacated the Board's decision and 
remanded this appeal for further development consistent with 
instructions in an April 2007 Joint Motion for Remand (Joint 
Remand).  Specifically, the Court vacated and remanded the 
Board's decision because the Board (1) failed to review and 
discuss the Veteran's relevant medical history including the 
recent diagnoses of bipolar disorder; and also (2) failed to 
consider potentially applicable regulation, 38 C.F.R. § 
4.125(b), in its conclusion that the appellant was not 
entitled to service connection for an acquired psychiatric 
disorder.   

In view of the Court's instructions, in October 2007, the 
Board remanded the appeal to the RO for a VA examination and 
opinion, additional VA notice, and for the procurement of any 
additional medical evidence the Veteran identifies.  The RO 
completed this development, to include securing a March 2008 
VA examination and opinion.  However, the March 2008 VA 
examination report was not fully complaint with the remand 
instructions.  Thus, in August 2008, the Board once again 
remanded this case to the RO for compliance with the Board's 
prior, October 2007, remand directives.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (indicating the Veteran is 
entitled to this as a matter of law).  The case has now 
returned to the Board for appellate review.  

Regrettably, the Board again must remand the claim at issue 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for still further development and 
consideration.


REMAND

Before addressing the merits of the acquired psychiatric 
disorder claim, the Board finds that additional development 
of the evidence is once again required.  

First, this case once again must be returned to the RO (via 
the AMC) for compliance with the Board's prior, August 2008, 
remand directives.  

In this regard, the Board requested in instruction #2 of the 
August 2008 remand for the AMC to do the following: 

... schedule the veteran for a VA 
psychiatric examination, by a VA 
psychiatrist, to ascertain the current 
diagnosis of the veteran's mental 
disorder, and whether the veteran's 
current mental disorder is 
etiologically related to his active 
duty.  Once again, this examination and 
opinion must be completed by a VA 
psychiatrist only.  In addition, the 
examiner should be (if possible) a VA 
psychiatrist who has not previously 
examined the veteran.  

In response to this request, a VA mental health examination 
was conducted in November 2008 to determine the nature and 
etiology of the Veteran's mental disorder.  However, the 
examination was conducted by a VA psychologist with a PhD, 
rather than a VA psychiatrist, who is an actual M.D., as 
specifically requested by the Board.  Thus, the VA mental 
health examination was not conducted by a specialist VA 
psychiatrist, as requested.  In addition, the November 2008 
VA examiner did not fully review the available service 
treatment records (STRs), as he stated on several occasions 
that he could not locate the diagnosis of Tourette's syndrome 
from a June 13, 1977 STR, despite this record being noted 
with a white tab on the right side of the claims folder.  
This STR identified Tourette's syndrome as "T" syndrome.  
The examiner concluded that any nexus between the Veteran's 
current psychiatric disorder and his military service was 
speculative.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's previous 
August 2008 remand directive insofar as providing a VA 
examination and opinion by a VA psychiatrist for the claim at 
issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Second, both the November 2008 VA examination report and the 
July 2008 private medical opinion of Dr. M.S., MD., discuss 
certain service personnel records (SPRs), which are now 
missing from the claims folder as far as the Board can tell.  
Specifically, although limited SPRs are present in the claims 
folder (marked with a white tab on the right side), other 
SPRs from June 1977 discussing the Veteran's counseling 
sessions and interviews with superior officers relevant to 
his mental state are currently not present in the claims 
file.  These missing SPRs are dated June 7th, 8th, 12th, 
13th, 14th, and 15th, 1977.  Once again, these particular 
SPRs were addressed by previous examiners, but no longer 
appear to be present in the claims folder.  A remand to the 
RO (via the AMC) is required to include these SPRs with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Locate and associate with the claims 
folder SPRs dated June 7th, 8th, 12th, 
13th, 14th, and 15th, 1977.  These SPRs 
appear to be missing from the claims 
folder, but previously had been 
associated with it.  These particular 
SPRs discuss the Veteran's counseling 
sessions during service and interviews 
with superior officers relevant to his 
mental state.  Although the claims 
folder contains some limited SPRs, the 
particular SPRs previously addressed by 
the November 2008 VA examination report 
and the July 2008 private medical 
opinion of Dr. M.S., MD., are not 
currently present in the claims file 
based on the Board's review.  If these 
SPRs are actually present in the claims 
folder, but the Board has simply failed 
to locate them, please mark them with a 
tab or post-it. 

2.	With a complete copy of the SPRs for 
review, schedule the Veteran for a VA 
psychiatric examination, by a VA 
psychiatrist with a Medical Doctorate 
(MD), to ascertain the current 
diagnosis of the Veteran's mental 
disorder, and whether the Veteran's 
current mental disorder is 
etiologically related to his active 
duty.  Once again, this examination and 
opinion must be completed by a VA 
psychiatrist only.  All indicated tests 
or studies deemed necessary for 
accurate assessments should be done.  
The entire claims file, including the 
Joint Remand from the Court, the prior 
August 2008 and October 2007 Board 
remands, this remand, and all treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  If complete SPRs are not 
available for review, the examiner 
should refer to the transcripted SPR 
notes contained in Dr. M.S.'s July 2008 
private medical opinion.  

     The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the current diagnosis of the 
Veteran's mental disorder, (2) an 
explanation of whether the change in 
diagnoses throughout the appeal period 
represents a progression of the prior 
diagnoses, correction of an error in the 
prior diagnoses, or development of a new 
and separate condition and (3) whether it 
is at least as likely as not (50 percent 
or more probability) that the Veteran's 
current mental disorder is etiologically 
related to his active duty.  The Veteran 
served on active duty from June 1, 1977 
to June 24, 1977.  

      The examiner should clearly outline 
the rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.	Then readjudicate the acquired 
psychiatric disorder claim in light of 
any additional development since the 
December 2008 supplemental statement of 
the case (SSOC).  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his attorney another SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




